Title: To Thomas Jefferson from Thomas Clark, 18 August 1825
From: Clark, Thomas
To: Jefferson, Thomas


Venerable patriot—
Columbia Tennessee
18th August 1825—
Permit me to say that I am now taken pen in hand to write to tho’, so that I may  Receive an answer with thy name subscribed by thyne own hand writing so that I make store it up as a Relic—I am a poor man but I hope an honest one. and have little or no Education yet have Imbibed the strong notion of liberty. Ah! me the poor Enslaved Africans curtails our liberty. yes we are in a  Labyrinth of  many windings. Enough of this. Suffice It to say that my father who died in 1803 was of Gen Greens Legion yet Born in charles County Mary land.  altho I am but 34 years old yet I have heard him  say a great Deal about you  tho I was young yet my soul caught the enchanting sound But my father is gone the way of all on Earth and according to course of nature The Great the good and  Elightened statesman President Jefferson is on the verge pardon my intrusion in this case! Venerable Patriot! Rest in the shade of thy Retirement. but only I ask for a line from  thee To keep in Remembrance Vouchsafe previous old father to write May the labours of veterans of 76 be Rightly Valued by the true and genuine soul of AmericaFarewell, farewell farewell much loved father JeffersonThomas D. Clark